 

Exhibit 10.10(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

NAME OR TITLE   EFFECTIVE DATE
OF
PARTICIPATION*       TIER I PARTICIPANTS President and CEO   May 16, 2013      
TIER II PARTICIPANTS EVP and CFO   ** EVP and CMO     EVP, Annuity, Life, Group
  February 15, 2012       TIER III PARTICIPANTS SVP and CHRO   June 4, 2014

 

* Subject to acceptance within 30 days of effective date of participation

** Subject to Section 4.2(b) of the Plan

 

Last updated: July 20, 2015

 

1

 